Objections to cost bill sustained June 24, 1941                       ON OBJECTIONS TO COST BILL                             (114 P.2d 546)
Judgment in this case was reversed because of the failure of the circuit court to make findings of fact, and the cause was remanded with instructions to make and enter findings and a new *Page 643 
judgment. The defendant has filed a cost bill to which the relator has objected. This is a proceeding in civil contempt. Costs are purely statutory. McKinney v. Nayberger, 138 Or. 203,220, 295 P. 474, 2 P.2d 1111, 6 P.2d 228, 229. The actions in which costs are allowed to the plaintiff are specified in 2 O.C.L.A., § 10-902; and by § 10-904, ibid., the defendant is allowed costs in such actions unless the plaintiff be entitled to costs therein. The cases referred to in these sections do not include proceedings in civil contempt. The only provision for the allowance of costs in contempt proceedings is found in § 11-511, which relates only to costs to be assessed against the defendant, and then only in circumstances not present here. § 10-916 does not apply. Eisen v. Multnomah County, 31 Or. 134, 49 P. 730;State ex rel. Hubbel v. Hubbel, 128 Or. 667, 275 P. 679. Section 10-921 provides in part:
"In any action, suit, or proceeding as to which the allowance and recovery of costs may not be provided for in this chapter or elsewhere in this Code, costs may be allowed or not, according to the measure herein prescribed and apportioned among the parties, in the discretion of the court."
Under the foregoing section the allowance or disallowance of costs in this proceeding has been committed to the discretion of the court. The defendant was adjudged in contempt by the circuit court for failure to comply with a decree requiring him to contribute to the support of his minor children. The reversal in this court was solely on the ground above stated. In these circumstances we are of the opinion that the defendant is not entitled to recover costs or disbursements, and the objections to the costs bill are therefore sustained. *Page 644